HUSTON, J.
This is an appeal from a judgment by default. Motion to dismiss appeal. Judgment was rendered January 17, 1896. Notice of appeal served and filed September 8, 1896. Undertaking on appeal filed September 12, 1896. On *313November 11, 1896, a typewritten transcript was filed with the clerk of this court, but no funds were deposited with the clerk,, nor any arrangement made for procuring the printing of such transcript. On April 6, 1897, a printed transcript was filed, with the clerk of this court, but the same was not authenticated in any way. No order was applied for, or granted, extending the time for filing transcript. By paragraph 1, rule 27, of' this court (32 Pac. x), all transcripts on appeal hereto in civil cases must be printed. Paragraph 8 of said rule 27 (32 Pac. xi) provides that, “in all cases where an appeal is perfected or a writ of error issued, transcripts of the record (showing the date of filing the undertaking on appeal) must be served upon the adverse party and filed in this court within sixty days after the appeal is perfected or the writ of error issued, and the same must be certified to be correct by the attorneys of the respective parties or by the clerk of the court from which the appeal is taken.” This time may be enlarged by the court, or a justice thereof, upon good cause shown, or by stipulation of the parties filed with the clerk, but such extension shall not exceed thirty days: Bule 13, par. 1 (32 Pac. viii). The filing of a typewritten copy of a transcript, unless the provisions of paragraph 10 of rule 27 (32 Pac. xi) are strictly complied with, cannot avail. There does not appear to have been any very strenuous effort on- the part of the appellant in taking the appeal in this case. The judgment was rendered January 17, 1896, and no steps toward taking an appeal were had until September following — nearly eight months. It would seem as though that was ample time in which to prepare a. transcript of only fifteen printed pages. If we tolerate such laches as these, we may well be charged with accentuating the proverbial delays of the law. The motion to dismiss the appeal is allowed, with costs.
Sullivan, C. J., and Quarles, J., concur.